AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                               JUN 2 Ii 2019
                                      UNITED STATES DISTRICT Co
                                                                                                        CL.ERK. U.S DIS RICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA                              SOUTHERN DI TRI   OF C1\LIFORNIA
                                                                                                                               OEtJU"fY
              UNITED STATES OF AMERICA                              JUDGMENT IN AC
                                 V.                                 (For Offenses Committed On or After November I, 1987)

             ROSALINDA SANCHEZ-GARCIA                                  Case Number:          19CR1455-DMS

                                                                    Matthew Speredelozzi CJA
                                                                    Defendant's Attorney
USM Number                       11613508
• -
THE DEFENDANT:
lg] pleaded guilty to count(s)        1 of the Information

D   was found guilty on count(s)
    after a plea of not guiltv.
Accordingly, tbe defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Nature of Offense                                                                 Number(s)
18 USC 1544                       MISUSE OF PASSPORT                                                                      1




    The defendant is sentenced as provided in pages 2 through                 2            of !bis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is          dismissed on the motion of the United States.
                 --------------
      Assessment : $100.00


D     JVTA Assessment*:
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
lg] No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   June 26 20) 2
                                                                   Date oflmposition of S e : : ? »


                                                                               Jb~
                                                                   HON. Dana M. Sabraw
                                                                   UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ROSALINDA SANCHEZ-GARCIA                                                  Judgment - Page 2 of2
CASE NUMBER:              19CR1455-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 SIX (6) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
       •    on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      19CR1455-DMS
